DETAILED ACTION
This is the first Office action on the merits of Application No. 16/547,819. Claims 1-15 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/22/2019 and 10/18/2019 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 60 in Figs. 4-6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Specification
The disclosure is objected to because of the following informalities: 
in paragraph [0009], the reference to the claim numbers should be deleted as the claims are often amended and their numbering can change;
in paragraph [0103], “ifthe” should be changed to –if the--; and
in paragraph [0105], “areasof” should be changed to –areas of--.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4-7, and 11 are objected to because of the following informalities:  
in claim 1, line 7, the phrase “the region” appears it should be –a region—because this is the first time it is recited;
in claim 4, lines 2-4, the phrase “in the area of its radially outer surface several roller ramps in which roller elements” appears it can be simplified to –several roller ramps on a radially outer surface on which roller elements—or similar to better describe the term ‘its’ and ‘the area’;
in claim 5, line 2, the phrases “a relative movement” and “a friction torque” appears it could be –the relative movement—and –the friction torque—because these phrases were previously recited in claim 1;
in claim 6, line 3, the phrase “the load” appears it should be –a load-- because this is the first time it is recited;
in claim 7, line 1, the phrase “each roller element” should be –each of the roller elements—to better distinguish that the each does not include the ‘further roller elements’ of claim 6 and only the ‘roller elements’ of claim 4; and
in claim 11, lines 3-4, the phrase “a roller ramp unit” should be –the roller ramp unit—to correspond to previously recited instance in line 1;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, lines 3-5, the phrase “each having two at least approximately mirror image-like arranged roller ramps and a plateau area arranged there between, which plateau area extends radially further than the two roller ramps” renders the claim indefinite because it has a few instances where the metes and bounds are unclear. It is unclear what the “at least” is modifying since the term usually defines a minimum value or quantity, thus it is unclear how the mirror image-like arrangement is being modified. Additionally the use of “image-like” is similar language to the word ‘type’ which has been found to be unclear (MPEP 2173.05(b)(III)(E)) and it should be avoided.  Lastly, the phrase “plateau area extends radially further” is unclear because there are two possible directions of extension inward and outward, and it is unclear which one is being claimed. The following suggested language is an example of a way to clarify the language: --each having two symmetrically arranged roller ramps and a plateau area arranged therebetween, the plateau area extends radially outward further than the two roller ramps--.
	Claim 11 is also rejected as being dependent upon a rejected base claim.


Allowable Subject Matter
Claims 1-9 and 12-15 are allowable.

Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious an epicyclic gear system comprising: a planet carrier with at least one structural member on which a planet gear is pivot-mounted by a bearing; and a roller bearing device that is arranged radially between the planet gear and the bearing, whereby a relative movement between the planet gear and the bearing is prevented by the roller bearing device, if a friction torque in the region of the bearing is less than or equal to a threshold value, in combination with the other elements required by the claim.
Claims 2-15 are allowable based on their dependency on claim 1.
The closest prior art, Hiroshi (WIPO Publication 2017204183, cited on the IDS dated 10/18/2019), discloses a bearing (Fig. 1, e.g. 51) and roller bearing device (Fig. 1, 30), but does not disclose the planet carrier or the location of the roller bearing device that is arranged radially between the gear and bearing. Also, the relative movement between the gear and bearing is not prevented by the roller bearing device, rather the roller bearing device (30) prevents relative rotation of the shaft (11) and the spring seat (21). It would not obvious to have modified Hiroshi without destroying the operation of the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hallman (US Patent Publication 20180195601) discloses a roller bearing device (Fig. 3, 304) and a bearing (Fig. 3, 328) which resiliently allows some relative movement, but does not disclose the roller bearing device preventing relative movement between gear and bearing.
Gilliland (US Patent Publication 20200011411) discloses a roller bearing device (Fig. 4A, 332) and a bearing (Fig. 4A, 322), but does not disclose the roller bearing device preventing relative movement between gear and bearing.
Itomi (US Patent 5234089) discloses a torque limiter (Fig. 4) with bearing (29) and roller bearing device (17), however it is not in a planet carrier and shaft (13) is designed to rotate whereas a structural member of a carrier would not. Thus, it would not have been obvious to have modified the torque limiter of Itomi into a carrier.
Nigal (European Document EP499309) discloses a roller bearing device (backup bearing 18) and the bearing (dry bearing material 24), but does not have a planet carrier and would not be operable in a planet carrier.

Mori (US Patent Publication 20150204395) discloses a roller clutch with support bearings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LORI WU/Examiner, Art Unit 3655